           Case 1:18-cv-05053-LAK Document 175 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                             MASTER DOCKET
 CUSTOMS AND TAX ADMINISTRATION OF
 THE KINGDOM OF DENMARK                                Case No. 1:18-MD-02865-LAK
 (SKATTEFORVALTNINGEN) TAX REFUND
 SCHEME LITIGATION

 This document relates to 1:18-CV-05053-LAK.


    NOTICE OF THE GOLDSTEIN LAW GROUP PC 401(K) PROFIT SHARING
                 PLAN’S AND SHELDON GOLDSTEIN’S
            MOTION TO DISMISS AMENDED COUNTERCLAIM

          PLEASE TAKE NOTICE that, upon the accompanying May 18, 2020

Memorandum of Law and May 18, 2020 Declaration of Kari Parks, with all exhibits

thereto, Defendants–Third-Party Plaintiffs–Third-Party Counterclaim Defendants The

Goldstein Law Group PC 401(K) Profit Sharing Plan and Sheldon Goldstein (together, the

“Goldstein Parties”), by their undersigned attorneys, will move the Court before the

Honorable Lewis A. Kaplan at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York, Courtroom 21B, at a date and time to be

determined by the Court, for an order pursuant to Rules 12(b)(1) and / or 12(b)(6) of the

Federal Rules of Civil Procedure dismissing Third-Party Defendant–Third-Party

Counterclaim Plaintiff ED&F Man Capital Markets, Ltd’s Counterclaim against the

Goldstein Parties with prejudice, and for such other and further relief as the Court deems

just and proper.
        Case 1:18-cv-05053-LAK Document 175 Filed 05/20/20 Page 2 of 2



      The Goldstein Parties respectfully request that the Court hold oral argument on

this motion.

Dated: May 18, 2020
       New York, New York

                                             GUSERAE KAPLAN NUSBAUM PLLC
                                             By: /s/ Martin H. Kaplan
                                             Martin H. Kaplan
                                             Kari Parks
                                             120 Wall Street
                                             New York, New York, 10005
                                             Telephone: (212) 269-1400
                                             Fax: (212) 809-4147
                                             mkaplan@gusraekaplan.com
                                             kparks@gusraekaplan.com

                                             Counsel for Third-Party Counterclaim
                                             Defendants The Goldstein Law Group PC
                                             401(K) Profit Sharing Plan and Sheldon
                                             Goldstein




                                         2
